Exhibit 99.2 AW Solutions, Inc. and its affiliated Company FINANCIAL STATEMENTS AND INDEPENDENT AUDITOR’S REPORT For the year ended December 31, 2012 Independent Auditor’s Report Board of Directors AW Solutions Inc. and its affiliated Company 300 Crown Oak Centre Drive Longwood, FL 32750 We have audited the accompanying combined financial statements of AW Solutions Inc. and its affiliated company, which comprise the combined balance sheet as of December 31, 2012, and the related combined statement of income, changes in stockholders’ equity and cash flows for the year then ended and the related notes to the combined financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these combined financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of combined financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these combined financial statements based on our audit. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the combined financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the combined financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the combined financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the combined financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the combined financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the combined financial statements referred to above present fairly, in all material respects, the financial position of AW Solutions Inc. and its affiliated company as of December 31, 2012, and the results of its operations and its cash flows for the year then ended in accordance with accounting principles generally accepted in the United States of America. /s/ BDO USA, LLP New York, NY July 1, 2013 1 AW SOLUTIONS, INC AND ITS AFFILIATED COMPANY COMBINED BALANCE SHEET DECEMBER 31, 2012 December 31, ASSETS Current Assets: Cash and cash equivalents $ Accounts receivable, net of allowances of $113,100 Work in Process Other current assets Total current assets Property and equipment, net Deposits Total assets $ LIABILITIES AND STOCKHOLDERS'EQUITY Current Liabilities: Accounts payable and accrued expenses $ Lines of Credit Income taxes payable Loans from Shareholders Notes, related parties Total current liabilities Other Liabilities: Notes payable Total other liabilities Total Liabilities Commitments and Contingencies Stockholders' Equity: Common stock;10,000 shares authorized and 5,000 issuedand outstanding as of December 31, 2012 Capital Stock Retained earnings Total stockholders' equity Total liabilities and stockholders’equity $ See notes to combined financial statements. 2 AW SOLUTIONS AND ITS AFFILIATED COMPANY COMBINED STATEMENT OF OPERATION FOR THE YEAR ENDED DECEMBER 31, 2012 For the year ended December 31, Revenues $ Cost of revenue (exclusive of depreciation shown separately below) Gross profit Operating expenses: Depreciation and amortization Salaries and wages General and administrative Total operating expenses Incomefrom operations Other expenses: Interest expense ) Total other (expense) ) Net income before provision for income taxes Provision for income taxes Net income $ See notes to combined financial statements. 3 AW SOLUTIONS AND ITS AFFILIATED COMPANY COMBINED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE YEAR ENDED DECEMBER 31, 2012 Common Stock Additional Retained Shares $ Paid-in Capital Earnings Total Balance January 1, 2012 $ $
